                       IN THE UNITED ST ATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SIEMENS MOBILITY INC.

               Plaintiff,

         V.                                                  C.A. No. 16-284-LPS

WESTINGHOUSE AIR BRAKE
TECHNOLOGIES CORPORATION
(d/b/a WABTEC CORPORATION) and
WABTEC RAILWAY ELECTRONICS, INC.,

                Defendants.


                                  MEMORANDUM ORDER

         Pending before the Court are Westinghouse's Motion for Reconsideration and to

Expunge (D.I. 464) and Siemens' Motion to Strike Westinghouse's Reply In Support oflts

Motion to Expunge (D.I. 494). Having reviewed the parties' briefs, letters, and declarations (D.I.

464, 477-78, 487-92, 495, 498, 500-02, 509-11), and having heard argument on May 28, 2019

(D.I. 531 at 132-35), IT IS HEREBY ORDERED that:

         1.     Westinghouse's Motion for Reconsideration and to Expunge (D .I. 464) is

DENIED as to reconsideration and GRANTED as to the request to expunge from the public

record any portion of an exhibit admitted at trial other than the pages that were displayed in open

Court.

         2.     Siemens' Motion to Strike (D.I. 494) is DENIED. As Westinghouse's reply brief

supports its motion for expungement, its filing is not in clear violation ofD. Del. LR 7.1.5(a),

which limits briefing on motions for reargument to an opening and answering brief. More

importantly, the Court has found Westinghouse's reply brief to be helpful, as it properly responds
to Siemens' arguments regarding timing. Any prejudice to Siemens has been adequately

addressed by the Court' s allowance of a sur-reply brief by Siemens (see D.I. 503 , 509), which the

Court has considered in reaching its decisions.

       Pursuant to Local Rule 7.1.5, a motion for reconsideration should be granted only

"sparingly." The decision to grant such a motion lies squarely within the discretion of the district

court. See Dentsply Int '!, Inc. v. Kerr Mfg. Co., 42 F. Supp. 2d 385 , 419 (D. Del. 1999);

Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1241 (D. Del. 1990). These types of motions

are granted only if the Court has patently misunderstood a party, made a decision outside the

adversarial issues presented by the parties, or made an error not of reasoning but of apprehension.

See Schering Corp. v. Amgen, Inc., 25 F. Supp. 2d 293 , 295 (D. Del. 1998); Brambles, 735 F.

Supp. at 1241. A motion for reconsideration may be granted only if the movant can show at least

one of the following: (i) there has been an intervening change in controlling law; (ii) the

availability of new evidence not available when the court made its decision; or (iii) there is a

need to correct a clear error of law or fact to prevent manifest injustice. See Max 's Seafood Cafe

by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). However, in no instance

should reconsideration be granted if it would not result in amendment of an order. See Schering

Corp., 25 F. Supp. 2d at 295 .

       The Court is denying Westinghouse ' s request that it reconsider its denial of

Westinghouse's post-trial request to alter the publicly-available status of PX-326. (See D.I. 457,

463) At the pretrial conference, the Court explained that the "preferable process" for dealing

with confidential documents is for the parties to use excerpts and demonstratives during trial and

to make "specific requests" to "enter [the documents] into evidence on a sealed basis." (D.I. 450


                                                  2
(Jan. 3, 2019 Tr.) at 29) Westinghouse failed to make a "specific request[] " to seal PX-326

before, during, or after trial, until February 19, more than three weeks after the jury returned a

verdict on January 25 (D.1. 447). The Court continues to feel that "Westinghouse waived its

objection" to unsealing PX-326. (D.I. 463)

        The Court will, however, grant Westinghouse ' s alternative request that it expunge from

the public record all portions of PX-326 that were not displayed in open Court. Only

approximately eight pages of this 1,017-page document were shown in Court; only these limited

portions of the lengthy document were testified about or called out to the jury. The public can

fully understand the record on which the jury based its verdict by having access only to the eight

pages of the document and the testimony about those pages, all of which will remain in the

public record.

        Westinghouse has demonstrated good cause for removing from the public record the

other 1,009 pages, as it would be irreparably harmed by public dissemination of the full

document. PX-326 is a copy of "Westinghouse ' s 1-ETMS On-Board Segment Requirement

Specification," which "contains detailed steps regarding the operation of Westinghouse's 1-

ETMS on-board segment" and the actions it takes in response to various events. (D.1. 492

(Declaration of Robert Bourg 1) at 2) Other than failing to comply with the Court' s sealing

procedures in connection with trial, Westinghouse "has taken significant efforts to maintain the

confidentiality" of PX-326, such as by including non-disclosure agreements and confidentiality

provisions in customer contracts. (See id.) Westinghouse has demonstrated that public



        1
            Robert Bourg is the Vice President of Strategy and Growth for Westinghouse. (D.I. 492
at 1)

                                                  3
dissemination of PX-326 "would be extremely detrimental to Westinghouse's business." (Id. at

3)

       "[T]here is a strong presumption that material introduced into evidence at trial should be

made available for public access." Littlejohn v. Bic Corp., 851 F.2d 678, 678 (3d Cir. 1988)

(internal quotation marks omitted). " It is well established that the release of information in open

court is a publication of that information and, if no effort is made to limit its disclosure, operates

as a waiver of any rights a party had to restrict its future use." Id. at 680 (internal quotation

marks omitted). Under the circumstances here, while the full 1,017 pages of PX-326 were

admitted into evidence at trial, in reality only eight pages were pertinent to the issues before the

jury. Public dissemination of the full document would irreparably harm Westinghouse, by

making available its confidential business information. In these circumstances, the Court has

concluded that the most reasonable exercise of its discretion is to expunge from the publicly-

available trial record the 1,009 pages of this commercially-sensitive document that realistically

played no part in the trial or the jury' s evaluation of the parties ' disputes. See id. ("[C]ourts may

deny access to judicial records ... where they are sources of business information that might

harm a litigant's competitive standing."); see also Amgen Inc. v. Hospira, Inc., 336 F. Supp. 3d

333 , 358-59 (D. Del. 2018) (permitting redactions of sensitive information in exhibits not

published in their entirety in open court).

       IT IS FURTHER ORDERED that:

        1.     The version of PX-326 that is currently in the Court' s trial record shall be

STRICKEN and shall be replaced by a redacted version of PX-326 that reveals only the text of

the approximately eight pages that were displayed in open Court during trial.


                                                   4
       2.     The parties shall meet and confer and, no later than July 22, 2019, submit a

redacted version of PX-326 that complies with this Order.




July 18, 2019                                      HONORABI:E LEONARD P. STARK
Wilmington, Delaware                               UNITED STATES DISTRICT JUDGE




                                               5
